Citation Nr: 1307736	
Decision Date: 03/08/13    Archive Date: 03/11/13

DOCKET NO.  10-04 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to June 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2009, the Veteran testified at a personal hearing before a Decision Review Officer at the Houston RO.  A transcript of this hearing was prepared and associated with the claims file.

In February 2013, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative evidence as to whether the bilateral hearing loss is etiologically related to in-service noise exposure.

2.  There is an approximate balance of positive and negative evidence as to whether the tinnitus is etiologically related to in-service noise exposure.



CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, bilateral hearing loss was incurred as a result of his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2012).

2.  Resolving reasonable doubt in favor of the Veteran, tinnitus was incurred as a result of his active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, or any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2012); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

It appears in this case that all obtainable evidence identified by the Veteran relative to his claims has been obtained and associated with the claims folder, and that records on file are sufficient to resolve the matter in the Veteran's favor.  Any defect regarding VCAA must be considered harmless given the favorable action taken herein below.

II.  Service Connection

The Veteran is seeking service connection for bilateral hearing loss and tinnitus.  He essentially contends that he developed these disabilities as a result of noise exposure during his service as a yeoman in the Navy.  

In general, applicable laws and regulations state that service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That a condition or injury occurred in service alone is not enough; there must be disability resulting from that condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic disabilities, such as sensorineural hearing loss, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection for sensorineural hearing loss may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as sensorineural hearing loss).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

The Veteran's current bilateral hearing loss disability is confirmed by the March 2009 VA audiological examination report.  This report reflects that the Veteran's right ear audiological thresholds were 30, 35, 45, 70, and 65, for a four-decibel average of 54 decibels.  His left ear audiological thresholds were 35, 40, 50, 75, and 70 decibels, for an average of 59 decibels.  His speech recognition scores were 60 percent in the right ear and 64 percent in the left ear. 

With respect to in-service hearing loss and tinnitus, the Veteran's service treatment records reflect that he did not complain of or seek treatment for either disability during service.  His June 1951 service entrance examination report reflects that his whispered voice testing was normal, while both whispered voice and spoken voice testing were normal on his June 1955 separation examination report.  

In terms of in-service noise exposure, the Veteran testified at his February 2013 Board hearing that he was exposed to noise from "jackhammers or air hammers" in the course of his duties "knock[ing] the slag off the deck of some dry-docks."  He reported that he did this for several months to a year without hearing protection.  At his March 2009 VA examination, the Veteran reported having been exposed to noise from firearms, helicopters, the firing range, and flight lines in service, also without hearing protection.  He reported that he worked in education following service and had no post-service occupational noise exposure.  He also reported no recreational noise exposure.  

The Board notes that the Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was helicopter utility squadron ONE.  The Board finds that loud noise exposure is consistent with the circumstances surrounding such service, and the Veteran is competent to describe loud noise exposure.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board therefore finds that the Veteran was likely exposed to loud noise during service.

In summary, there appears to be no dispute as to the fact that the Veteran currently has bilateral sensorineural hearing loss and tinnitus.  The Board has further established that the Veteran suffered acoustic trauma during service.  Thus, the remaining question that must be resolved is whether the Veteran's hearing loss and tinnitus are related to his in-service noise exposure.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998).  In so doing, the Board may accept one medical opinion and reject others.  Id.  At the same time, the Board cannot make its own independent medical determinations, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Thus, the Board must determine the weight to be accorded the various items of evidence in this case based on the quality of the evidence and not necessarily on its quantity or source.

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail.  The Court has also stated, 'It is clear that to deny a claim on its merits, the evidence must preponderate against the claim.'  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

The Veteran himself has made several statements concerning his pertinent medical history.  He reported on his March 2007 claim form that his hearing loss and tinnitus began in 1954, during service.  He testified at his February 2013 Board hearing that he first noticed his hearing loss when he went back to school a few months following his separation from service, noting that he was "in a controlled environment there and ... was having trouble[;] when I sat towards the middle or back I could not hear what they were saying so I asked permission to move forward to the front."  He reported that he first noticed his tinnitus while on active duty.  

There are two medical opinions of record that address the nexus issue.  The first of these is a June 2007 etiology opinion was written by a private audiologist, and the second is an opinion that appears in an April 2009 VA nexus opinion report that was based, in part, upon a VA examination that occurred in March 2009.

According to the June 2007 private report, the Veteran reported that his bilateral hearing loss and tinnitus began during his military service.  He served around helicopters and jackhammers and fired weapons in service without hearing protection.  He reported that, following his service, he worked in the education field for 35 years with no hearing protection required.  It was noted that he hunted birds while wearing hearing protection.  Video otoscopy was within normal limits bilaterally.  Audiometric testing indicated a mild sloping to a severe sensorineural hearing loss bilaterally, more pronounced for the high frequencies in the left ear.  The examiner found that the etiology of the Veteran's bilateral hearing loss and constant tinnitus is as likely as not secondary to excessive noise exposure in service.  This opinion was based on the rationale that the Veteran had stated that his bilateral hearing loss and tinnitus began while in the military.  

The March 2009 VA examiner noted no known military audiologic tests.  It was noted that the Veteran used firearms, helicopters, the firing range, and flight lines.  He reported having first noted his hearing problems several years ago.  The Veteran reported that his tinnitus "[s]tarted a long time ago, about 15-20 years."  He reported that it was recurrent and occurred daily, lasting a few hours or a few minutes.  Following physical examination of the Veteran, the examiner diagnosed mild to severe sensorineural hearing loss, with normal middle ear function.  

In an April 2009 addendum to the March 2009 examination report, the audiologist who had examined the Veteran noted that the Veteran's enlistment and discharge testing both revealed that the Veteran passed a Whisper Voice Test.  The examiner observed that the Veteran could not have passed such a test with his current degree of hearing loss.  The examiner opined that the Veteran's hearing loss started after discharge from service.  The examiner noted that the Veteran's hearing has decreased from the June 2007 private report.  She cited a 2001 study from Dobie, R., "Medical-Legal Evaluation of Hearing Loss" to support the assertion that, "once the exposure to noise is discontinued, there is no significant further progression of hearing loss as a result of the noise exposure."  The examiner opined that the Veteran's current hearing loss is more consistent with presbycusis (hearing loss due to aging) and not due to military service.

With respect to the tinnitus, the VA examiner noted that the Veteran's reported tinnitus onset of 15 to 20 years ago would place the onset approximately 30 years following his separation from service.  The examiner opined that the Veteran's tinnitus is not due to military service and is more likely a symptom associated with his hearing loss.  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The Board finds that both of the above opinions are probative to the question of demonstrating a nexus between the Veteran's hearing loss and tinnitus and his military service.  Both examiners are audiologists who possess the necessary education, training, and expertise to provide the requested opinion.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Both of these opinions are based on interview and examination of the Veteran.  While only the VA examiner had access to the claims folder, the Board notes that, aside from the service treatment records showing normal whispered and spoken voice testing upon separation, there is no other evidence of record that is pertinent to these claims.  

The VA examiner's opinion is based on the normal spoken and whispered voice tests at separation, as well as on the fact that the Veteran's hearing worsened between the June 2007 and March 2009 examinations.  With respect to this first basis, the Board notes that it may not find that a claimant's report of in-service symptoms lacks credibility solely because there is no objective medical evidence corroborating those symptoms at the time.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006).  The Board does not find the normal spoken and whispered voice testing from the time of the Veteran's separation from service to be conclusive evidence that the Veteran's hearing was normal at the time of his separation from service.

The private audiologist's opinion is based, in large part, on the Veteran's own lay description of his history of having had hearing loss and tinnitus in service or shortly after separation therefrom.  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Furthermore, the Veteran can attest to factual matters of which he had first-hand knowledge, including having had ringing in his ears in service and having had to sit in the front of his classrooms in order to hear the professors.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  He is also competent to testify to a continuity of such symptomatology to the present. 

The competency of an individual to testify, however, must be distinguished from the credibility of the testimony.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In the case at hand, the Board finds the Veteran's reports of his medical history to be credible, especially as made during his February 2013 Board hearing.  In making this determination, the Board notes that the Veteran's report during his VA examination that his hearing loss began "[s]everal years ago" does not contradict his assertions that appear everywhere else in the record that his symptoms began in service or shortly following his separation.  

While the Veteran's report at his March 2009 VA examination that his tinnitus had its onset 15 to 20 years earlier clearly contradicts his testimony of in-service tinnitus as reported everywhere else in the record, the conclusion reached by both examiners that the Veteran's tinnitus is related to his hearing loss makes the inconsistency in his tinnitus testimony irrelevant.  

Having reviewed these etiology opinions, the Board concludes that there is an approximate balance of positive and negative evidence regarding the question of whether the Veteran's hearing loss and tinnitus are related to his in-service acoustic trauma.  Both audiologists based their opinions on the Veteran's reports concerning in-service and post-service acoustic trauma.  Furthermore, both audiologists provided rationales to support their conclusions.  Therefore, resolving reasonable doubt in favor of the Veteran, the Board finds that grants of service connection for bilateral hearing loss and tinnitus are warranted.


ORDER

Entitlement to service connection for hearing loss is granted.  

Entitlement to service connection for tinnitus is granted.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


